DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-24 directed to a method non-elected without traverse.  Accordingly, claims 11-24 have been cancelled.

Allowable Subject Matter
Claims 1-10 are allowed. The prior art does not teach or fairly suggest a nozzle with the combination of the two concentric cylinders, the orthogonal flange, duct receiving and transporting liquid to both the interior of the inner and outer cylinders, and the specific hole configuration for each of the inner and outer cylinders as claimed in independent claims 1 and 6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/ANSHU BHATIA/Primary Examiner, Art Unit 1774